DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0061016) in view of Civanelli (US 2008/0134712).
	Per claim 1, Lee teaches a refrigerator damper system for use in a refrigerator providing first (52) and second compartments (51) receiving refrigerated airflow and a 
	

    PNG
    media_image1.png
    698
    862
    media_image1.png
    Greyscale

	However, Civanelli teaches a refrigerator damper system wherein an electrically controllable fan (7) is in a first operational state, air is steered in a control port toward a first channel (24) (para. 0020), and when the electrically controllable fan is in a second operational state, is steered in the control port toward a second channel (25) (para. 0020) for attaining and maintaining desired air conditions within the refrigerator (para. 0020).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refrigerator damper system wherein an electrically controllable fan is in a first operational state, air is steered in a control port toward a first channel, and when the second electrically controllable fan is in a second operational state, is steered in the control port toward a second channel, as taught by Civanelli in the invention of Lee, in order to advantageously attain and maintain desired air conditions within the refrigerator (para. 0020), thereby inhibiting damage to food items stored within the refrigerator.
	When the Civanelli electrically controllable is combined with the first electrically controllable fan of Lee, the result is wherein the second electrically controllable fan is in a first operational state, air is steered in the control port toward the first channel and when the second electrically controllable fan is in a second operational state, air is steered in the control port toward the second channel
 	Per claim 2, Lee meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee teaches wherein the bifurcation is adapted to produce an attachment of airflow to a single given wall of either of the first and second channels when air is flowing through the given first and second channel to provide a bi-stable switching of air between the first and second channels without operation of the second electrically controllable fan to move air through the control port (the air will necessarily attached to a wall (i.e. when air is gliding across a wall it is attached to a wall) when the second fan is not operating).
	Per claim 4, Lee meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee teaches further including an air reducer (see annotated figure below) communicating between the first electrically controllable fan and the bifurcation to provide an increasing air velocity.

    PNG
    media_image2.png
    682
    646
    media_image2.png
    Greyscale

Per claim 8, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee, as modified, teaches wherein the main channel and the first and second channels are coplanar (see figure 8) and have an extent perpendicular to the plane (there is necessarily an extent of the channels perpendicular to the plane since the channels have a cross sectional flow path) but fails to explicitly teach the extent perpendicular to the plane being less than two inches.  However, one skilled in the art would know that the extent perpendicular to the plane determines the amount of airflow and cooling directed towards the compartments.  Therefore the extent perpendicular to the plane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the extent perpendicular to the plane is adjusted the amount of air flow and cool air directed to the compartments will be adjusted.  Therefore, since the general conditions of the claim, i.e. the main, first, and second channels being coplanar and having an extent perpendicular to the plane was disclosed in the prior art by Lee, it is not inventive to discover the optimum workable value of the extent the channels being perpendicular to the plane by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the channels disclosed by Lee be less than two inches perpendicular to the plane.  
	Per claim 9, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Lee, as modified, teaches wherein the first and second outlets open to allow airflow perpendicular to the plane (see figure 8) (i.e. to clarify, the plane is the cross sectional plane of figure 8, thus the air flowing out of the channels in the cross sectional plane of figure 8 is perpendicular to the cross section of the plane.
	Per claim 14, Lee meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee teaches wherein the second electrically controllable fan provides lower airflow than the first electrically controllable fan (when the fan is not operating the second fan provides lower airflow than the first fan).
	Per claim 15, Lee meets the claim limitations as disclosed in the above rejection of claim 14.  Further, Lee teaches wherein the second electrically controllable fan provides lower power consumption than the first electrically controllable fan (when the second fan is not operating the second fan provides lower power consumption than the first fan).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0061016) in view of Civanelli (US 2008/0134712) as applied to the claims above and further in view of Gorz et al. (US 2015/0040605).
	Per claims 5-7, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee, as modified, fails to explicitly teach wherein the diverter housing is a thermally insulating material (para. 0093) having a thermal conductivity but fails to explicitly teach the thermal conductivity being less than 0.1 W/(mK) (claim 5), wherein the diverter housing is a polymer material (claim 6) and wherein the diverter housing is an expanded polystyrene foam (claim 7).
	However, Gorz teaches a housing used in a refrigerator wherein the housing is less than 0.1 W/(mK) (para. 0061) (to clarify, expanded polystyrene has a thermal conductivity less than .1W(mK) (claim 5), wherein the housing is a polymer material (para. 0061) (claim 6) and wherein the housing is an expanded polystyrene foam (para. 0061) (claim 7) for improved thermal insulation (para. 0061).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a housing have a thermal conductivity less than 0.1W/(mK) (claim 5), the housing be a polymer material (claim 6), and the housing be an expanded polystyrene foam (claim 7), as taught by Gorz in the invention of Lee, as modified, in order to advantageously improve the thermal insulation of the housing (para. 0061).
	When the Gorz housing made of the expanded polystyrene is combined with the housing of Lee, as modified, the result is the diverter housing having a thermal conductivity less than 0.1 W/(mK), the diverter housing is a polymer material (claim 6), and the diverter housing is an expanded polystyrene foam (claim 7), as claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0061016) in view of Civanelli (US 2008/0134712) as applied to the claims above and further in view of Grover (US 3,826,103).
	Per claim 10, Lee meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee fails to explicitly teach an airflow sensor in at least one of the first and second channels.  However, it is old and well known to sense air flow in a cooling system.  For example, Grover teaches a cooling system using airflow sensor (60) in a first channel (channel in which 60 resides) for determining proper airflow through the system (col. 1, lines 65-66).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an airflow sensor in a first channel, as taught by Grover in the invention of Lee, in order to advantageously determine air is flowing through the system properly (col. 1, lines 65-66), thereby identifying any blockage in the channel. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Allowable Subject Matter
Claims 3 and 16-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763